670 S.E.2d 441 (2008)
In The Matter of Lisa Paige LENN.
No. S09Y0091.
Supreme Court of Georgia.
November 17, 2008.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that the Court reject Lisa Paige Lenn's petition for reinstatement. This Court previously suspended Lisa Paige Lenn for 18 months with conditions for reinstatement, including that she continue treatment with a board certified psychiatrist for "evaluation, treatment, and monitoring." In the Matter of Lisa Paige Lenn, 280 Ga. 633, 634, 632 S.E.2d 89 (2006) (accepting petition for voluntary discipline that admitted that Lenn used settlement funds belonging to a client for her personal benefit). The Court also directed that Lenn may seek reinstatement by, among other things, "obtaining from her psychiatrist a written certification that she exhibits no symptoms of any condition that would make her a danger to the public or to her clients in the course of her practice of law." Id. The Court also directed that Lenn "provide any and all waivers required to allow her psychiatrist to provide information" to the Bar. Id.
After Lenn submitted her petition for reinstatement in January 2008 and an amended petition in May 2008, the Review Panel found that Lenn had failed to satisfy the requirement that she continue treatment with a board certified psychiatrist during the term of the suspension. Additionally, she has failed to provide a waiver that would allow the State Bar to communicate with the psychiatrist. After a review of the record, we conclude that the Review Panel is correct that Lenn has failed to satisfy these requirements, as she admits that she only began seeing her current psychiatrist in October 2007 and has provided no documentation showing continuous treatment with a board certified psychiatrist from the time of her suspension in June 2006 until October 2007. Because Lenn has failed to meet these requirements of this Court's prior opinion and because of the serious nature of the violations Lenn committed and the serious nature of her condition as described by her current psychiatrist, we accept the Review Panel's recommendation. Therefore, we hereby reject the petition for reinstatement. See In the Matter of Alphonso Bailey, Jr., 264 Ga. 445, 448 S.E.2d 176 (1994) (petition for reinstatement *442 denied where offenses were serious and petitioner failed to comply with all requirements for readmission).
Petition for reinstatement rejected.
All the Justices concur.